The opinion of the court was delivered by
Brewer, J.:
This is an attempted appeal from the judgment of a justice of the peace directly to this court. This cannot be done. The constitution, art. 3, § 10, explicitly declares that “ all appeals from probate courts and justices of *323the peace shall be to the district courts.” Language could not be plainer. It is not in the power of the legislature to provide for an appeal from a justice of the peace directly to this court. And whatever may be the defects of the statute, or failure, if failure there be, to; provide any way for appealing a case of this kind, a complaint for selling liquor without a license, to the district court, or whatever express or implied statutory grant of an appeal to this court, the paramount law forbids us to take cognizance of an appeal from a justice of the peace.
The appeal must be dismissed;
All the Justices concurring.